DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment filed 12/15/2020 is acknowledged.
Claims 1-20 have been cancelled.
Claims 21-40 have been newly added and remain pending.

Priority
This application discloses and claims only subject matter disclosed in prior application 15/577885, filed 11/29/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Examiner Note: priority claim to the above application 15/577885 (now USP 10708734) filed 11/29/2017 as well as PCT/US2015/000251 filed 12/23/2015 and Provisional Application 62/186614 filed 6/30/2015 is noted in paragraph [0001] of the instant Specification, but is omitted from the Application Data Sheet (ADS) filed concurrently, as required for priority claims in AIA  applications.   
Filing of a Petition for Unintentional Late Priority Claims along with a properly marked-up ADS may enable this continuity data to be added and properly considered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2020 and 5/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) to perform the function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control logic to receive”, “signaling logic….to communicate/control” in claim 39.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 21-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter, because the claimed “machine-readable medium” is described in paragraphs [0062], [0072] as a “non-solid medium” and/or “wireless medium”, which the claimed “medium” to be construed as a signal, per se, and therefore ineligible subject matter.



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (USP 10091760B2), hereafter Lee.

Regarding claim 21, 
Lee discloses a machine-readable medium having instructions thereon that when operated on by the machine cause the machine to perform operations (Fig. 15; Col. 12) of receiving authorization (i.e. Col. 8-9, “when permission, authorization, and proximity criteria are fulfilled”) at a first user equipment (UE) at a vehicle from a function (i.e. ProSe function; Col. 7, lines 3-27) specifying the first UE is to send V2X configuration information to other UEs, the V2X configuration information configured by the network (i.e. MNO/eNB/GW/RSU; Fig. 9-14; Col. 8, lines 50-60; Col. 9-11).
Lee further shows communicating directly, by the first UE, with the other UEs by sending the V2X configuration information to the other UEs (i.e. D2D; Fig. 10-12; Col. 9, lines 50-52) and controlling, by the first UE sending the V2X configuration information, V2X operation of at least one of the other UEs (via sidelink/SL interface; Col. 9-10, lines 45-38; adapting ProSe system to support V2X).


Regarding claim 30, 
Lee discloses processing circuitry of a user equipment (UE) (Fig. 15, UE 900 comprising processor 910) in a vehicular environment (Fig. 10-15; Col. 12, line 20) to receive authorization (i.e. Col. 8-9, “when permission, authorization, and proximity criteria are fulfilled”) at a first user equipment (UE) at a vehicle from a function (i.e. ProSe function; Col. 7, lines 3-27) specifying the first UE is to send V2X configuration information to other UEs, the V2X configuration information configured by the network (i.e. MNO/eNB/GW/RSU; Fig. 9-14; Col. 8, lines 50-60; Col. 9-11).
Lee further shows to communicate directly, by the first UE, with the other UEs by sending the V2X configuration information to the other UEs (i.e. D2D; Fig. 10-12; Col. 9, lines 50-52) and control, by the first UE sending the V2X configuration information, V2X operation of at least one of the other UEs (via sidelink/SL interface; Col. 9-10, lines 45-38; adapting ProSe system to support V2X).

Regarding claim 39, 
Lee discloses a first UE at a vehicle comprising control logic (Fig. 15, UE 900 comprising processor 910) to receive authorization (i.e. Col. 8-9, “when permission, authorization, and proximity criteria are fulfilled”) from a function (i.e. ProSe function; Col. 7, lines 3-27) specifying the first UE is to send V2X configuration information to other UEs, the V2X configuration information configured by the network (i.e. MNO/eNB/GW/RSU; Fig. 9-14; Col. 8, lines 50-60; Col. 9-11).
Lee further shows signaling logic coupled to the control logic to communicate directly with the other UEs by sending the V2X configuration information to the other i.e. D2D; Fig. 10-12; Col. 9, lines 50-52), and control, by sending the V2X configuration information, V2X operation of at least one of the other UEs (via sidelink/SL interface; Col. 9-10, lines 45-38; adapting ProSe system to support V2X). 

Regarding claim 22, 23, 31, 32, and 40, 
Lee discloses determining (i.e. discovering) sidelink interface resources associated with the other UEs (Fig. 10-14; Col. 7, lines 28-38; Col. 11, lines 4-10) and controlling of V2X operation by the first UE is by transmitting the V2X configuration information via a sidelink interface, associated with the determined the sideline interface resources, without direct involvement of the network (Col. 7, lines 7-8; “not traversing any network node”).

Regarding claim 24 and 33, 
Lee discloses sending the V2X configuration information is via direct communication between pairs of UEs through a sidelink interface (Col. 7, lines 3-38; Fig. 10).

Regarding claim 25 and 34, 
Lee discloses the first UE receives the V2X configuration information from the network in a response message (Fig. 14, S230 in response to S210 data/message/signaling and reconstructing S220).

Regarding claim 26 and 35, 
Lee discloses the V2X configuration information configures the other UEs to control message transmission (capabilities specific to discovered ProSe-enabled UEs; via sidelink/SL interface; Col. 9-10, lines 45-38; controlling/restricting communication/discovery/safety messages in V2X system between ProSe/D2D-enabled UEs/vehicles). 

Regarding claim 27 and 36, 
Lee discloses detecting, by the first UE, presence of the other UEs that are proximate (i.e. proximity-based services) to the first UE, establish a direct communication, by the first UE, with each of the other UEs, and communicating with the other UEs over the direction connection (i.e. ProSe/D2D via PC5 interfaces between UEs; Fig. 10; Col. 7, lines 3-27).

Regarding claims 28, 29, 37, and 38, 
Lee discloses controlling cooperative basic safety messages (BSM) transmission rates of the other UEs by the first UE (i.e. Col. 3-4, lines 60-15; gating and rate enforcement for both public safety and non-public safety message transmission systems).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477